Citation Nr: 0609298	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-00 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as due to asbestos exposure.

2.  Entitlement to service connection for multiple melanoma 
skin cancers due to asbestos exposure.

3.  Entitlement to service connection for prostate cancer, 
status post artificial sphincter implantation, due to 
asbestos exposure.

4.  Entitlement to service connection for lens implant due to 
asbestos exposure.

5.  Entitlement to service connection for parathyroid surgery 
as due to asbestos exposure.

6.  Entitlement to service connection for residuals of a 
stroke.

7.   Entitlement to service connection for shrapnel wounds to 
the back and arms.

8.  Entitlement to service connection for bilateral hearing 
loss. 

9.  Entitlement to service connection for hemorrhoids, 
including as due to asbestos exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1950 to 
August 1953, and served in the Navy Reserve.    

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2005, a Board remand sought additional 
evidentiary development, and in March 2006 the veteran's 
motion for an advance on the docket was granted pursuant to 
38 C.F.R. § 20.900(c).  

The issues of service connection for hypertension and 
residuals of a stroke are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The record lacks objective evidence that the veteran 
currently suffers from multiple melanomas, residuals of 
parathyroid surgery, or prostate cancer, or that the 
preceding (including residuals from an artificial sphincter 
implantation) are associated with asbestos exposure or an in-
service event.  

2.  The veteran currently suffers from corneal edema of the 
left eye, most likely due to decompensation of the cornea as 
a late complication of cornea surgery, and age-related 
macular degeneration, neither of which was incurred in 
service.  

3.  The record lacks evidence that the veteran currently 
suffers from residuals from any shrapnel wounds of the back 
and arms. 

4.  Bilateral hearing loss has not been attributed to any 
period of active duty service.

5.  The veteran had hemorrhoidal tags that preexisted service 
and were not aggravated by service, and the record lacks 
current evidence of residuals of hemorrhoids.  



CONCLUSIONS OF LAW

1.  Service connection for multiple melanomas, residuals of 
parathyroid surgery, and prostate cancer with residuals is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §3.303 (2005).

2.  Service connection for lens implants is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  Service connection for shrapnel wounds of the back and 
arms is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

4.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

5.  Service connection for hemorrhoids is not warranted for.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), must be considered.  

The record contains May and July 2001 letters informing the 
appellant of which portion of information should be provided 
by the claimant, and which portion VA will try to obtain on 
the claimant's behalf.  The former letter properly informed 
the appellant of legal standards for service connection, and 
the latter letter summarized the evidence of record to that 
point.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  
      
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, because, as concluded below, the 
preponderance of the evidence is against claims of service 
connection addressed below, and any potentially contested 
issues regarding downstream elements in the event of a grant 
are rendered moot. 

As such, it appears that the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice prior to 
the rating decision on appeal.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (holding that any timing error can be 
cured when VA employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled 
particularly when the veteran was told that he could make any 
comment he wished on the additional information contained in 
a supplemental statement of the case.  Also, the veteran had 
replied to the July 2001 letter, which had summarized the 
evidence of record at the time, that he had no additional 
evidence to submit.  Given the RO's and the Board's continual 
assessment of all the evidence as it was added to the record, 
the veteran at the least received an impression that any 
evidence he submitted would be accepted for consideration.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical opinion when 
such is necessary to make a decision on the claim.  In this 
case, the record contains the veteran's service medical 
records from his initial period of active duty, as well as 
outpatient treatment reports from Southwest Medical Group 
(1992-2000) and various private record concerning lab reports 
and post-service diagnoses.  The record also contains medical 
records from the veteran's Navy Reserve service.  The veteran 
underwent VA examination in August 2001 and September 2005, 
which are sufficient for a decision; further examination is 
not necessary.  See 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).

Though there are no statutes or regulations specifically 
addressing asbestos exposure and service connection for 
asbestos-related diseases, in 1988 VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter 
"M21-1").  VA has acknowledged that a relationship exists 
between asbestos exposure and the development of certain 
diseases, which may occur 10 to 45 years after exposure, as 
well as with indirect exposure to a "bystander."  M21-1, 
Part VI, 7.21(b)(2), p. 7-IV-3.  Also of significance is that 
the time length of exposure is not material, as individuals 
with relatively brief exposures of less than one month can 
develop asbestos-related disorders.  Id.  

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  See M21-1, Part VI, 7.21(a)(1).  VA recognizes 
that persons with asbestos exposure have an increased 
incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer.  See M21-1, Part VI, 
7.21(a)(3).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Analysis

Multiple melanoma skin cancers; prostate cancer, status post 
artificial sphincter implantation; and parathyroid surgery 

In conjunction with his March 2001 application for 
compensation, the veteran asserted that he believed the 
preceding problems were a result of asbestos exposure on the 
USS James K. Kyes while serving in the Navy.  

At an August 2001 VA examination, the examiner stated that 
the claims file had been reviewed.  A physical examination 
found that the veteran had lightly pigmented skin, which was 
the seat of numerous actinic keratoses and looked like the 
kind of skin that would be predisposed to basal cell cancers 
with exposure to the sun.  The examiner noted that in 1989 
the veteran had undergone a parathyroid operation in which 
three separated parathyroid tissue areas were excised.  None 
were malignant, and incident to the procedure a skin lesion 
was removed that was reported as a completely excised 
superficial malignant melanoma.  The veteran had had no 
recurrence since 1989. 

In terms of a prostate problem, the examiner noted that in 
1995 a prostate abnormality had been noted by the veteran's 
personal physician.  The veteran had more than one attempt at 
a rectal biopsy and finally a positive was obtained.  
Subsequently, the veteran had undergone a radical retropubic 
prostatectomy.  With regard to incontinence, the examiner 
noted that since an operation in November 2000, the veteran 
had no frequency, only one or two episodes of nocturia at 
night, and had good control.  

Diagnoses included status post excision of a localized 
superficial malignant melanoma in situ from the neck in 1989, 
incidental to operation for three parathyroid areas, which 
were benign; status post radical retropubic prostatectomy for 
cancer, 1995, followed by urinary incontinence; elevation of 
prostate specific antigen in 1998, which was interpreted as 
recurrence of prostate cancer and which was treated with 
radiation therapy; status post implantation of an artificial 
urinary bladder sphincter, which was very successful; and 
status post excision of basal cell cancer of the left 
forearm, followed by status post CO2 laser treatment for 
basal cell carcinoma.  

At a September 2005 VA examination, the veteran reported that 
he had worked as a gunners mate on USS James E. Kyes.  He had 
lived in the bulkhead, and did not know if he had been 
exposed to asbestos.  The veteran articulated that he did not 
have current lung problems.  The VA examiner noted that in 
terms of removal of multiple melanoma in the throat area and 
right ear, the veteran had no problems with the scars.  
Concerning a history of parathyroid surgery, the veteran had 
had no other parathyroid problems, and his hypothyroidism 
appeared to be well controlled.  

The examiner noted that the veteran had been diagnosed as 
having prostate cancer ten years earlier, and had been 
treated with radiation therapy two years later because his 
PSA started rising.  The veteran had not had any metastasis.  
The veteran occasionally experienced a small amount of 
leakage of urine.  Diagnoses included multiple myeloma skin 
cancers removed, one from the anterior neck, and another from 
behind the ear with no residuals from multiple myelomas; 
prostate cancer, status post radiation therapy, also status 
post artificial sphincter implantation with erectile 
dysfunction, small amount of leakage; and parathyroid 
surgery, no residuals.  

An addendum added that it was the examiner's opinion, again 
after reviewing the claims file, that the veteran's multiple 
myeloma, skin cancers, prostate cancer and parathyroid 
surgery, were less likely than not related to asbestos 
exposure or any other event in the military.  

Given the preceding, it appears that the veteran does not 
currently suffer from residuals associated with parathyroid 
surgery, multiple melanomas, or prostate cancer.  Not only 
does the record lack evidence of a current disability 
concerning these disabilities, see Brammer v. Derwinski, 3 
Vet. App. 223 (1992) (recognizing that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation such that a claimant must first have 
a disability to be considered for service connection), the 
September 2005 VA examiner stated that it was less likely 
than not any of these conditions were associated with 
asbestos exposure or an event in the military.  The VA 
examination has great probative value as it was based on a 
review of the claims file and supported by sound rationale.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that 
VA may favor the opinion of one competent medical expert over 
that of another when decision makers give an adequate 
statement of reasons and bases); Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993) (observing that "the probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches," and "as is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the [Board as] 
adjudicators").

Though the veteran appears to have experienced a residual of 
treatment for prostate cancer (with a small amount of 
leakage), the examiner concluded that the prostate cancer was 
not due to asbestos exposure; as such, any residual is 
necessarily not due to asbestos exposure.  Though the 
veteran's representative urges the Board to disregard the 
examiner's statement that the veteran had not known if he had 
been exposed to asbestos (given the commonly accepted fact 
that all Navy Ships and Navy Ship yards were loaded with 
asbestos), a reasonable interpretation of the examiner's 
report indicates that the veteran was not suffering from a 
disability (or residual) that could have been associated with 
asbestos exposure.  

Because a preponderance of the evidence is against the 
claims, service connection is denied.  

Lens implant 

Upon separation from his initial period of service the 
veteran had 20/20 vision, both eyes.  In records generated 
from his Reserve service, the only mention of his eyes 
related to the fact that he wore corrective glasses or 
contacts.  

In a statement attached to his claim of service connection, 
the veteran noted that he had had a lens implant in October 
1989 and March 1994, both eyes.  A September 2005 VA 
examination report indicated that the veteran's claims file 
had been reviewed.  The veteran reported that he had a blur 
in the left eye (specifically blurred vision for about one 
year), and was unaware of what might have caused the 
condition.  He stated that he had undergone bilateral 
cataract surgery about ten years earlier.

Upon testing, the veteran was diagnosed as having status post 
cataract surgery both eyes, which was performed in 1988; 
corneal edema, left eye, since 2004, etiology undetermined 
(most likely decompensation of the cornea as a late 
complication of cataract surgery), and age-related macular 
degeneration.  

The record lacks evidence of in-service incurrence of an eye 
disability.  It is noted that in April 1953 the veteran had 
been hit in the face with shrapnel, but again, the veteran's 
separation examination was negative for any visual problems 
and the veteran had not alleged an eye disability in relation 
to the shrapnel incident.  Moreover, the record lacks medical 
evidence of a nexus between an eye disability and military 
service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(recognizing that in order to establish entitlement to 
service connection for a claimed disorder, there must be (1) 
medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability).  

As such, the claim cannot be granted.

Shrapnel wounds to the back and arms

As noted above, it appears that in April 1953 the veteran had 
a hit of shrapnel in the face without complications.  Again, 
the veteran's separation examination was negative for any 
clinical abnormalities-the veteran's skin was normal, and he 
had no identifying body marks or scars.  

An October 1986 Report of Medical History (in connection with 
the veteran's Reserve service), it was noted that the veteran 
had had warts and moles removed from his back and buttocks in 
1986.  

At his August 2001 VA examination, the veteran articulated 
that he did not remember a facial wound, but rather he 
remembered wounds on both arms and back, which occurred when 
he was on an offshore destroyer.  The examiner did not offer 
a diagnosis concerning shrapnel wounds.

At the September 2005 VA examination, the veteran reported 
that he did not remember much about the shrapnel injuries in 
1953 to his back and arms.  The veteran did not even know 
where these scars were-the examiner noted that apparently 
the veteran had lost some consciousness and he did not 
remember too much about the episode.  A physical assessment 
of the veteran's skin found multiple scars and bruises on 
both forearms, and the examiner did not know if they were 
from shrapnel wounds or not.  The veteran also had several 
scars and bruises on the dorsal spine, but no specific 
shrapnel scars were present.  All of these scars were well 
healed with good texture, nontender, no keloid formation, 
elevation, depression, breakdown, ulceration, or limitation 
of function.  The examiner diagnosed the veteran as having 
shrapnel wounds to arms and back with no residuals.  

An addendum noted claims file review, and the examiner 
remarked that there were no visible scars present from 
shrapnel wounds to the arm or back, and no abnormalities or 
residuals from these wounds were found.  The examiner stated 
that therefore, any past shrapnel wounds were less likely 
related to his shrapnel wounds in the military since the 
veteran had no complaints nor did he even know where the 
scars had been in the past.

As such, the record lacks evidence supporting a finding of 
in-service incurrence of shrapnel wounds to the back and 
arms-specifically because the veteran's service medical 
records do not identify that the missile attack had resulted 
in shrapnel to any other part of the veteran's body besides 
his face.  Also, the separation examination was negative for 
any skin marks.  Additionally, the September 2005 VA examiner 
essentially stated that the veteran did not currently suffer 
from any residuals that could be associated with shrapnel 
wounds.  Moreover, the record lacks competent medical 
evidence of an etiological relationship between a current 
disability and an in-service injury. See Hickson, 12 Vet. 
App. at 253.

Because a preponderance of the evidence is against the claim, 
the benefit of the doubt is not for application.  

Bilateral hearing loss 

In terms of the veteran's initial period of active duty, his 
separation examination did not find hearing loss.  Medical 
records submitted in connection with his service in the Navy 
Reserve contain examinations that started to note the 
veteran's complaints of hearing loss and shifting thresholds 
(especially at the higher frequencies).

The September 2005 VA examiner noted that his assessment of 
the claims folder included review of service medical records, 
appeals information, and the Board's February 2005 remand.  
The examiner noted that no hearing loss had been found during 
initial active duty; that is, at separation in 1953, the 
veteran had normal hearing.  Additional review showed normal 
audiometric hearing until the early to mid-1980s, at which 
time the veteran had developed minimal threshold shifts that 
progressed over the next several years to the present point-
there had been significant decline in audiometric thresholds 
from the mid 1980s to the present time.  The veteran was 
diagnosed as having bilateral high frequency sensorineural 
hearing loss.

The veteran reported that during active service he had worked 
with guns aboard ships without ear protection.  During duties 
with the Naval Reserve, the veteran indicated that he had 
continued to work on guns, though during the prior couple of 
years he had been involved in troubleshooting with a mobile 
technical unit.  At some point, ear protection had been 
provided, but the veteran could not remember the exact time.  
The veteran stated that he served one weekend a month, which 
involved school, and during a two-week summer camp he had 
been test firing guns.  

The examiner commented that though it appeared the veteran 
had a history of military noise exposure and a lesser history 
of non-military noise exposure, the examiner was unable to 
determine that the hearing loss, or threshold shifts, 
occurred during any period of active duty service, including 
periods of service with the Reserve.  The examiner explained 
that based on a combination of historical information 
provided by the veteran, and also evidence contained within 
the folder, it was less likely than not that the veteran's 
current hearing loss was related to military service, 
particularly to military noise exposure/acoustic trauma.  
Because the veteran's current audiometric thresholds would 
appear to be compatible with his current age, it appeared 
that the predominant factor involved in hearing loss would be 
age-related factors (presbycusis).  

Because the preceding opinion reflects a studied review of 
the veteran's claims file, and offers a rationale for its 
opinion, see Bloom v. West, 12 Vet. App. 18 (1999), and 
because the Board cannot generate its own medical conclusion, 
see Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the 
opinion is relied upon to conclude that an etiological 
relationship has not been shown to exist (as legally 
required) between current hearing loss and military service.  
It is noted that the veteran's representative expressed 
concern that the VA examiner did not pointedly address a 
November 1980 Navy reserve hearing assessment that showed 
high frequency hearing loss.  The examiner, however, 
referenced shifting thresholds from the early 1980s, and the 
Board determines that that comment reflects sufficient review 
of the record for the purpose of providing an ultimate 
medical opinion. 

Because a preponderance of the evidence is against the claim, 
the benefit of the doubt is not for application.  

Hemorrhoids

Service medical records from the veteran's initial period of 
active duty contain a December 1950 entrance examination.  A 
clinical evaluation found, in terms of the veteran's heart 
and blood vessels, "Mod.Ext.Hemmorrhoidal Tags," not 
considered disabling.  There is no other recorded in-service 
treatment for hemorrhoids, and the veteran's August 1953 
separation examination was clinically normal.  

The veteran asserted in his claim that post-service he had 
undergone hemorrhoid surgery in 1956, and the attending 
surgeon had been deceased for many years.  An October 1972 
Report of Medical Examination (related to records from the 
veteran's Navy Reserve service) noted an abnormality of 
hemorrhoids, 1956, not considered disability.  A January 1977 
Report of Medical Examination indicated a clinical finding of 
hemorrhoid, and the veteran reported symptomatology regarding 
piles or rectal disease.  

The September 2005 VA examination report found that the 
veteran had no residuals of hemorrhoids.  

Although the law presumes a veteran to be in sound condition 
when enrolled for service except as to defects, infirmities, 
or disorders noted at the time of enrollment,  38 U.S.C.A. § 
1111, such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).  In 
this case, the veteran's 1950 entrance examination "noted" 
hemorrhoidal tags.  Compare Crowe v. Brown, 7 Vet. App. 238, 
245 (1994) (recognizing that for a disability to be "noted" 
at entrance clinical evaluations performed at the time should 
identify an abnormality-merely otherwise recognizing a 
history of a pre-service injury does not indicate that a 
disability was "noted" as defined by 38 C.F.R. § 3.304(b)).    

Because the presumption of soundness does not attach 
concerning a condition of hemorrhoids, it is noted that a 
pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).

Because in this case it does not appear that the veteran 
received in-service treatment for hemorrhoids and the 
veteran's separation examination rendered a normal clinical 
evaluation, the Board cannot find a basis upon which to 
conclude that any  hemorrhoids underwent an overall 
worsening.  See id.  (recognizing the temporary injury of a 
preexisting "trick knee" during service did not constitute 
"aggravation" because the knee condition was the same at 
induction and separation); compare Sondel v. West, 13 Vet. 
App. 213, 218-19 (1999) (recognizing aggravation where the 
veteran's preexisting thigh condition permanently increased 
in severity during service to the point where he had to be 
discharged due to the medical condition).  

Moreover, it does not appear that the veteran currently 
suffers from hemorrhoids, at least according to the most 
recent medical evidence of record.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992) (recognizing that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  

Because a preponderance of the evidence is against the claim 
of service connection for hemorrhoids, the benefit of the 
doubt is not for application.  Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).








ORDER

Service connection for multiple melanoma skin cancers due to 
asbestos exposure is denied.  

Service connection for prostate cancer, status post 
artificial sphincter implantation, due to asbestos exposure, 
is denied.

Service connection for lens implant is denied.  

Service connection for parathyroid surgery as due to asbestos 
exposure is denied.

Service connection for shrapnel wounds to the back and arms 
is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for hemorrhoids is denied.  


REMAND

Hypertension & residuals of a stroke

In light of the VCAA, additional evidentiary development is 
necessary.  

It is noted that the there are two additional claims of 
service connection which the veteran alleged manifested 
during Navy Reserve service.  Particularly, the record 
contains an October 25, 1986, clinical record while the 
veteran was with Unit Motu 13-711 that contained a diagnosis 
of rule out essential hypertension.

At an August 2001 VA examination, the veteran stated that he 
had had a stroke in approximately January 1998 while on Naval 
Reserve active duty at Barksdale Air Force Base.  The VA 
examiner found that the veteran was status post right CVA 
with mild paresis just involving the left upper extremity, 
secondary to a diagnosis of hypertension.  In September 2005, 
the examiner noted that directly after the stroke the veteran 
had suffered a grand mal seizure, currently controlled by 
medication.  

The Board's February 2005 Board remand had asked the RO to 
contact the appropriate facilities to obtain all relevant 
medical records from the veteran's reserve duty.  It appears, 
however, that the veteran submitted medical records he 
already had-and the RO had not facilitated the requested 
search.

Because it appears there might be additional outstanding 
records from the veteran's reserve service (current Navy 
Reserve medical evidence of record ends as of 1989 when the 
veteran was transferred to the Naval Reserve Retired List), 
particularly regarding the veteran's contention that he 
suffered a stroke while in service in 1998, the RO should 
institute the previously directed search.  

Also, it is noted that in its February 2005 remand the Board 
had asked the RO to contact Barksdale Air Force Base (which 
may have records in relation to the alleged stroke), which 
apparently has not been done according to a review of the 
record.  See 38 U.S.C.A. § 101(24)(C) (the definition of 
"active military, naval, or air service:" includes "any 
active period of inactive duty for training during which the 
individual concerned was disabled or died (i) from an injury 
incurred or aggravated in the line of duty; or (ii) from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring such training"); Stegall 
v. West, 11 Vet. App. 268 (1998)

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
& 02-1506 (U.S. Vet. App. March 3, 2006), 
such that the letter includes information 
that a disability rating and an effective 
date for the award of benefits will be 
assigned if service connection is awarded.  
The letter should also tell the veteran to 
provide any evidence in his possession 
that pertains to the claim.

2.  The RO should contact the appropriate 
facilities to include the NPRC, Navy 
Reserve unit(s) Office of the Adjutant 
General, or the Navy Personnel Centers, 
and request service medical records.  The 
RO should request verification of the 
dates of service and whether each period 
of service was active duty for training or 
inactive duty for training.  

3.  The RO should request 
clinical/hospitalization records from 
Barksdale Air Force Base regarding an 
alleged stroke in January 1998.  

4.  The RO should determine whether the 
veteran's hypertension and stroke 
manifested during "active naval service" 
as defined in 38 U.S.C.A. § 101(24), and 
if so, the veteran should be provided a VA 
examination to determine whether he 
suffers from current residuals of a 
stroke, including whether a seizure was 
secondary to the stroke.  

5.  Then, the RO should readjudicate the 
veteran's claims of service connection for 
hypertension and residuals of a stroke.  
If the determination of these claims 
remains unfavorable to the veteran, the RO 
must issue a supplemental statement of the 
case and provide him a reasonable period 
of time in which to respond before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


